Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I/Species B in the reply filed on 1/18/22 is acknowledged.  The traversal is on the ground(s) that a search burden does not exist between the inventions/species.  This is not found persuasive because applicant has not explained why the different combinations of elements does not present a search burden when every alternate combination of elements requires a different search, searching different classes/subclasses or electronic resources, or employing different search strategies or search queries, as explained by the Examiner in the requirement for restriction. The requirement is still deemed proper and is therefore made FINAL.
	Applicant has withdrawn claims 7-8; however, these limitations do not present a search burden compared to the elected species. Therefore, claims 7-8 are considered below and not withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the paw holes recited in claim 1 encompassed within the species of figures 3A-C and the angle of the platform as recited in claims 7-8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

Specification
The disclosure is objected to because of the following informalities: paragraph 0041 describes element 302 of figures 3A-C as the front panel, but it appears that 302 is the back panel.  Appropriate correction is required.

Claim Objections
Claims 1, 3, and 4 are objected to because of the following informalities: see below.  Appropriate correction is required.
	Regarding claim 1, the phrase “the backpack body” lacks antecedent basis.
	Regarding claims 3-4, the metes and bounds of “lumbar support strap” are unclear and not further defined within applicant’s specification. It is unclear what functional specifics are to be considered beyond a strap within the recited orientation.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious the combination of limitations recited in claim 1; particularly the specific arrangement of the adjustable collar, shoulder straps, paw holes, platform, etc.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-20 directed to an invention non-elected with traverse in the reply filed on 1/18/22. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). 
The prosecution of this case is closed except for consideration of the above matter.

Conclusion
This application is in condition for allowance except for the formal matters detailed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 
/JESSICA B WONG/Primary Examiner, Art Unit 3644